Citation Nr: 1213486	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-25 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a back disability. 

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active military service in the Army from May 1954 to August 1957.  Thereafter, he had service in the U.S. Army Reserve from August 1957 to October 1957 and in the Ohio Army National Guard from November 1957 to May 1960.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In October 2010, a travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  This case was before the Board in December 2010 when it was decided in part and remanded in part.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  Any back injury in service was acute and resolved with no residual disability at the time of separation; arthritis of the lumbar spine was not manifested in the first post-service year; and the Veteran's current back disability is not etiologically related to his service. 

2.  A knee disability was not present in service; no current knee disability is related to service. 

3.  A hip disability was not present in service; no current hip disability is related to service. 


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by active service, and service incurrence or aggravation of arthritis of the back may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  A bilateral knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

3.  A bilateral hip disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed a letter in October 2007, prior to the initial adjudication of the claims, advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence.  He also was provided appropriate notice with respect to the disability-rating and effective-date elements of the claims.  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran's available service treatment records (STRs) are associated with his claims file.  Pertinent post-service treatment records have been associated with the claims file.  The Veteran testified at a hearing before the Board in 2010 and underwent a VA spine examination in 2011.  In addition, the examiner provided an opinion concerning the etiology of the Veteran's back disability.  The Board finds that no additional development for medical opinions or examinations is necessary in response to the Veteran's knee and hip claims.  Specifically, there is no medical evidence suggesting that the claimed knee and hip disabilities were present until many years after the Veteran's military service or suggesting that the claimed disabilities are etiologically related to service.  Moreover, as discussed in detail below, there is no lay evidence of record establishing a continuity of symptomatology.  The Board recognizes that the threshold for whether a present disability may be related to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, in this case, the Veteran is not contending that his knee and hip disabilities are related to service.  Instead, he is claiming that they are related to his back disability.  As explained below, the Board has determined that service connection is not warranted for the Veteran's back disability.  Therefore, the claims for secondary service connection must also fail.  Neither the Veteran nor his representative has identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claims.  (Notably, the Veteran did not respond to a January 2011 request for information and evidence.)  The Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claims. 

II.  Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection also may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III.  Factual Background and Analysis 

The Veteran contends that service connection is warranted for back disability because it is related to an injury sustained during a parachute jump during active duty.  He further contends that he has knee and hip disabilities related to his back disability.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran's STRs from his period of active duty service from May 1954 to August 1957 show that he was observed for low back pain in May 1955 after a parachute jump; he was assigned to light duty for seven days.  Subsequent STRs from this period of service, including a July 1957 separation examination report, are negative for findings of a back disability, knee disability, or hip disability.  

A November 1957 National Guard enlistment report of medical history notes that the Veteran reported hurting his back in an April 1955 parachute jump.  He complained that lifting activities still hurt his back.  A November 1957 National Guard enlistment report of medical examination notes that clinical evaluation of the spine was normal.  No complaints or abnormal findings related to the knees and hips were noted.

In a February 1962 statement, Dr. B stated that he examined the Veteran in February 1958 upon his entrance into the National Guard and noted the Veteran's complaints of low back pain with radiation into the lower left leg.  He noted the Veteran's history of a parachute injury in May 1955.  X-ray studies of the lumbar spine obtained in 1958 showed scoliosis and an apparent schmorl nodule.  Currently, the Veteran complained of back pain with radiation into the left leg.

An October 1962 VA examination report notes the Veteran's history of a back injury from a parachute drop in service.  The Veteran essentially reported that at the time of discharge his back problems had subsided.  Currently he complained of low back pain with radiation of pain into the lower extremities.  The Veteran reported that he worked as a farmer and required full-time assistance to help with his work.  Examination revealed no limitation of motion and no muscle spasms.  X-ray studies revealed minor degenerative changes of the lumbar spine with normal intervertebral disc spaces.  

In an October 1963 letter RY stated that he served with the Veteran and that the Veteran injured his back in a parachute jump in service and had back problems thereafter. 

A 2005 private X-ray report and a 2006 private MRI report note findings of degenerative changes and disc bulging in the lumbosacral spine. 

In an October 2007 letter Dr. U stated that he had been treating the Veteran for complaints of constant low back pain since 2005. 

In a statement received in November 2007 the Veteran maintained that because of his back problems, he was given a new classification (5Y - not available in case of national emergency) upon his active duty separation in August 1957.

Treatment records from Dr. M dated in 2008 note the Veteran's ongoing complaints of back and left knee pain.  The assessment was degenerative disc disease with radiculopathy.

A February 2011 VA examination report notes the Veteran's history of a back injury from a parachute drop in service. The Veteran reported that he began seeing chiropractors in the 1960's for treatment.  Currently he complained of low back pain with radiation to the left lower extremity.  He was able to walk with a cane.  On examination, there was no objective evidence of painful motion, spasm, weakness, or tenderness.  The diagnosis was lumbar degenerative disc disease.  After reviewing the claims file the examiner stated that the Veteran's back disability was not at least as likely as not related to his military service, including the parachute jump in 1955.  In support of this opinion, the examiner noted that the Veteran's 1957 separation and enlistment examination reports are negative for any findings of back disability.  Moreover, X-ray studies in 1958 did not reveal any old fractures or compression of any discs.  She stated that there should have been these types of findings had there been, "injury enough to have caused continued pain for so long."  Moreover, there is no documented post-service treatment until 2005.  The examiner also noted that the Veteran worked as a farmer after service, a very physically demanding job.

The Veteran, his wife and his brothers submitted statements (in November 2007 and during the October 2010 hearing) that the Veteran has experienced back pain with radiation of pain to the lower extremities since a May 1955 parachute jump in service.  The Veteran also stated that he had seen various private physicians and chiropractors for these complaints, beginning in about 1963.  He further stated that he was told when he was accepted into the Ohio National Guard for a period of three years beginning in about 1957 that he had a crushed disc.  See Hearing Transcript pages 9-10. 

A.  Back Disability  

Upon review of the evidence, the Board notes that although the Veteran did sustain injuries following a parachute jump in service, no residual back disability was noted in subsequent STRs, to include a July 1957 separation examination report and a November 1957 enlistment examination report.  In addition, the record does not contain any evidence that arthritis was manifested in the Veteran's first post-service year.  There is no post-service medical evidence of any back disability until October 1962, more than two years after the Veteran's discharge from the National Guard.

Regarding the etiology of his current back disability, the February 2011 VA medical opinion is clearly against the Veteran's claim.  The VA examiner opined that the Veteran's current back disability is not related to his military service and reasons for this opinion were provided (see above).  The Board finds this opinion persuasive because it is based on a review of the Veteran's pertinent history.  Notably, the examiner explained the reasons for the conclusions, as noted above.  There is no competent (medical) opinion of record to the contrary. 

The Veteran himself believes that his current back disability was incurred during his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Here, however, medical expertise is required to answer the question of whether the Veteran's current degenerative changes of the spine are related to the injury and low back pain noted during service or are otherwise related to active service.  The Veteran's lay opinion concerning this matter requiring medical expertise is of no probative value. 

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.

B.  Knee and Hip Disabilities

The record does not contain any evidence that knee and/or hip disabilities were manifested in service; in fact, (as noted above) the Veteran made no complaints in this regard until 2007, many years after service.  Consequently, service connection for such disabilities on the basis that they became manifest in service is not warranted. 

The Veteran may still establish service connection for knee and hip disabilities by competent and probative evidence showing that such disabilities are somehow related to service.  However, the medical evidence of record does not show or suggest that a currently present knee or hip disability is etiologically related to service.  The Veteran has not alleged this to be the case either.  

Moreover, with regard to a secondary service connection theory of entitlement, inasmuch as back disability is not service connected, a threshold legal requirement for establishing service connection for bilateral knee and bilateral hip disabilities as secondary to such disability, as alleged, is not met.  In other words, it is not shown that the primary disability (back disability) alleged to have caused or aggravated the knee and hip disabilities for which secondary service connection is sought is service connected.  Accordingly, the claims of service connection for bilateral knee and hip disabilities as secondary to back disability must be denied as lacking legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The preponderance of the evidence is against these claims; hence, they must be denied. 


ORDER

Entitlement to service connection for a back disability is denied. 

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a bilateral hip disability is denied.



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


